Exhibit 10.1 November 1, 2016 Name of Executive Address of Executive Address of Executive Re: Change in Control Severance Agreement Dear Executive: Mid Penn Bancorp, Inc. (the “Company”) considers it essential and in the best interests of its stockholders to foster the continuous employment of key management personnel.In this regard, the Board of Directors of the Company (the “Board”) recognizes that the possibility of a termination of employment related to a change in control of the Company may exist and that such possibility, and the uncertainty and questions that it may raise among management, may result in the departure or distraction of management personnel to the detriment of the Company and its stockholders.
